Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 3/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US-9682604 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a cylindrical body having a threaded portion; a spring coaxially disposed around said cylindrical body; an adjuster assembly disposed coaxially around said cylindrical body and coupled to said spring; a follower nut disposed coaxially around said cylindrical body and coupled to said adjuster assembly, said follower nut disposed in threaded engagement with said threaded portion of said cylindrical body and abutting an end of said spring, said follower nut constructed and arranged to affect compression of said spring while said follower nut translates axially along said threaded portion of said cylindrical body, wherein an axial position of said follower nut is indicated relative to a piggyback reservoir operable with a damper; and a scale/indicator pair coupled with said piggyback reservoir, said scale/indicator pair operable to indicate an amount of compression of said spring.
As to claim 5, the prior art of record, taken alone or in combination, fails to disclose or render obvious a cylindrical body having a threaded portion; a spring coaxially disposed around said cylindrical body; an adjuster assembly disposed coaxially around said cylindrical body and coupled to said spring; a follower nut disposed coaxially around said cylindrical body and coupled to said adjuster assembly, said follower nut disposed in threaded engagement with said threaded portion of said cylindrical body and 
As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious a cylindrical body having a threaded portion; a spring coaxially disposed around said cylindrical body; an adjuster assembly disposed coaxially around said cylindrical body and coupled to said spring; a follower nut disposed coaxially around said cylindrical body and coupled to said adjuster assembly, said follower nut disposed in threaded engagement with said threaded portion of said cylindrical body and abutting an end of said spring, said follower nut constructed and arranged to affect compression of said spring while said follower nut translates axially along said threaded portion of said cylindrical body, wherein an axial position of said follower nut is indicated relative to a piggyback reservoir operable with a damper; and an electronic scale/indicator pair coupled with said piggyback reservoir, said electronic scale/indicator pair operable to indicate an amount of compression of said spring.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                                                              

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657